Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Marilyn Maravilla a/k/a Marylin Maravilla,
(O.I. File No. 5-09-4-1027-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-717
Decision No. CR4074

Date: July 27, 2015

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services notified Marilyn Maravilla a/k/a Marylin Maravilla (Petitioner) that she was
being excluded from participation in Medicare, Medicaid, and all other federal health
care programs for a minimum period of five years based on her conviction for a crime
under the Anti-Kickback Statute. Petitioner requested a hearing to dispute the exclusion.
For the reasons stated below, I conclude that the IG has a basis for excluding Petitioner
from program participation and that the five-year exclusion is mandated by law.

I. Background

By letter dated November 28, 2014, the IG notified Petitioner that she was being
excluded from participation in Medicare, Medicaid, and all federal health care programs
for the minimum statutory period of five years pursuant to 42 U.S.C. § 1320a-7(a)(1)
because of her conviction in the United States District Court, Northern District of Illinois,
of a criminal offense related to the delivery of an item or service under Medicare or a
state health care program, including the performance of management or
administrative services relating to the delivery of items or services, under any such
program. IG Exhibit (Ex.) 4. On December 17, 2014, Petitioner, through counsel, filed a
request for a hearing (RFH) to dispute the exclusion.

On January 21, 2015, I convened a consolidated pre-hearing telephone conference in this
case and in two other cases, Goodwill Home Healthcare, Inc., v. the Inspector General,
C-15-718, and Junjee L. Arroyo v. the Inspector General, C-15-732. The substance of
the prehearing conference is summarized in my Order and Schedule for Filing Briefs and
Documentary Evidence (Order) dated January 23, 2015. See 42 C.F.R. § 1005.6. In
compliance with the Order, the IG submitted a brief (IG Br.) together with six exhibits
(IG Exs. 1-6). Petitioner submitted a response brief (P. Br.) and four exhibits marked P.
Exs. A-D. In her brief, Petitioner requested that she and twelve other witnesses testify.
P. Br. at 3. The IG filed a reply brief (IG Reply Br.). The IG objected to Petitioner’s
proffered testimony, arguing it was a collateral attack on the underlying conviction as
well as being irrelevant. IG Reply Br. at 5-7.

On May 15, 2015, I directed Petitioner to submit her written direct testimony. See

42 C.F.R. § 1005.16(b). As to Petitioner’s other proposed witnesses, I sustained the IG’s
objection and did not permit their testimony because it would have been in the nature of
character testimony, which is not relevant to the narrow issue I must decide in this case.
See 42 C.F.R. § 1001.2007(a). I am required to exclude irrelevant and immaterial
evidence. 42 C.F.R. § 1005.17(c). I provided the IG with the opportunity to object to
Petitioner’s testimony and/or request to cross-examine Petitioner. Petitioner filed an
affidavit (P. Aff.). The IG elected not to cross-examine Petitioner and had no objection
to her affidavit.

II. Decision on the Record

Neither party objected to any of the proposed exhibits. Therefore, I admit IG Exs. 1-6
and P. Exs. A-D into the record. The IG indicated that he does not think that an in-person
hearing is necessary and did not have any witness testimony to offer. IG Br. at 5; IG
Reply at 5. In my May 15, 2015 Order permitting Petitioner to submit written direct
testimony, I stated that if the IG did not seek to cross-examine Petitioner, I would decide
this case on the written record following the final submissions of the parties. As
indicated above, the IG declined to cross-examine Petitioner. Therefore, I decide this
case on the written record.

III. Issue
Whether the IG has a basis for excluding Petitioner for five years from participating in

Medicare, Medicaid, and all other federal health care programs under 42 U.S.C. § 1320a-
7(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).
IV. Jurisdiction

I have jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R.
§§ 1001.2007, 1005.2

V. Findings of Fact, Conclusions of Law, and Analysis!

The IG must exclude an individual from participation in Medicare, Medicaid, and all
other federally-funded health care programs if that individual has been convicted of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program. 42 U.S.C. § 1320a-7(a)(1); 42 C.F.R. § 1001.101(a).

A, Petitioner pled guilty in the United States District Court for the Northern
District of IMlinois (District Court) to one count of Conspiracy to Commit
Offense or to Defraud the United States, and the District Court issued a
Judgment in a Criminal Case adjudicating Petitioner guilty of that crime.

Petitioner is a Registered Nurse licensed in Illinois. P. Ex. B at 3; see also IG Ex. 2 at 3-
4; P. Aff. 4.7. Petitioner was the Administrator, President, and co-owner of Goodwill
Home Healthcare, Inc. (Goodwill), a provider of home health care services located in
Lincolnwood, Illinois. IG Ex. 1 at 3; IG Ex. 2 at 3-4. Petitioner provided home health
care services to patients, including Medicare beneficiaries, through Goodwill. IG Ex. 2 at
3. On August 9, 2012, a federal grand jury indicted Petitioner, several other individuals,
and Goodwill on 29 counts, alleging violations of 18 U.S.C. § 371 and 42 U.S.C.

§§ 1320a-7b(b)(1)(A) and 1320a-7b(b)(2)(A). Petitioner was charged in 16 of the 29
counts. According to the Indictment, from on or about August 2008 through on or about
July 2010, Petitioner and the other individuals conspired to offer and pay illegal
kickbacks to nurses, marketers, and other home health care workers in exchange for the
referral of patients to Goodwill for home health services that were billed to Medicare. IG
Ex. | at 4-7. The Indictment alleged that Goodwill billed Medicare for over $5,000,000
of home health care services purportedly provided to patients that Goodwill obtained as a
result of paying approximately $400,000 in illegal kickbacks. IG Ex. | at 5-6. Count
One of the Indictment alleged, in relevant part, that Petitioner, Goodwill, and the other
individuals conspired:

to knowingly and willfully offer and pay remuneration, and
cause Goodwill to offer and pay remuneration, including
kickbacks and bribes, directly and indirectly, overtly and
covertly, to nurses, marketers, and others known and
unknown to the Grand Jury to induce such persons to refer
patients to Goodwill for the furnishing and arranging for the

' My findings of fact and conclusions of law are set forth in italics and bold font.
furnishing of services for which payment may be made in
whole and in part under Medicare, in violation of Title 42,
United States Code, Section 1320a-7b(b)(2)(A); and

to knowingly and willfully solicit and receive
remuneration, including kickbacks and bribes, directly and
indirectly, overtly and covertly, from Goodwill in return for
referring patients to Goodwill for the furnishing and
arranging for the furnishing of services for which payment
may be made in whole and in part under Medicare, in
violation of Title 42, United States Code, Section 1320a-
7b(b)(1)(A).

IG Ex. | at 4-5.

On November 12, 2013, Petitioner entered into a plea agreement in which she agreed to
plead guilty to Count One of the Indictment and admit she violated 42 U.S.C. §§ 1320a-
7b(b)(1)(A) and 1320a-7b(b)(2)(A) and 18 U.S.C. § 371. IG Ex. 2.

On June 17, 2014, the District Court entered a Judgment in a Criminal Case in which the
court acknowledged Petitioner’s guilty plea to Count One of the Indictment and indicated
Petitioner was “adjudicated guilty” of violating 18 U.S.C. § 371 (“Conspiracy to Commit
Offense or to Defraud the U.S.”). IG Ex. 3 at 1. The District Court sentenced Petitioner
to five years of probation, with the first six months as home detention, and an assessment
of $100. IG Ex. 3 at 2-5; IG Ex. 5 at 117. The District Court also entered a forfeiture
order of $138,400 against Petitioner. IG Ex. 3 at 5; IG Ex. 6; see Pet. Aff. § 25.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense”
before she can be excluded. An individual is considered “convicted” when a judgment of
conviction has been entered by a federal, state, or local court, or a plea of guilty or no
contest has been accepted in a federal, state, or local court. 42 U.S.C. § 1320a-7(i)(1),
(3). In the present matter, Petitioner entered a plea of guilty to a charge of violating

18 U.S.C. § 371, and the District Court “adjudicated [Petitioner] guilty” of that crime. IG
Ex. 2; IG Ex. 3 at 1. I conclude, based on these facts and Petitioner’s admission that she
was convicted of a criminal offense (P. Br. at 1), that Petitioner was convicted of a
criminal offense.
C. Petitioner’s conviction of conspiracy to defraud the United States through
payment of kickbacks for the referral of Medicare beneficiaries to Goodwill
is a criminal offense related to the delivery of an item or service under
Medicare.

An individual or entity must be excluded from participation in any federal health care
program if the individual or entity was convicted of a criminal offense related to the
delivery of an item or service under Medicare. 42 U.S.C. § 1320a-7(a)(1); 42 C.F.R

§ 1001.101(a). The requirement that the conviction be “related to” the delivery of health
care items or services simply means that there must be a nexus or common sense
connection. See Quayum v. U.S. Dep’t of Health & Human Servs., 34 F. Supp. 2d 141,
143 (E.D.N.Y. 1998); see also Friedman v. Sebelius, 686 F.3d 813, 820 (D.C. Cir. 2012)
(describing the phrase “related to” in another part of section 1320a-7 as “deliberately
expansive words,” “the ordinary meaning of [which] is a broad one,” and one that is not
subject to “crabbed and formalistic interpretation” (internal quotes omitted)).

Although Petitioner admits that she violated the Anti-Kickback Statute, she disputes that
her conviction was related to the delivery of an item or service under Medicare or a state
health care program. Petitioner argues that her criminal acts involved no loss to the
Medicare or Medicaid programs; patients did not suffer any harm or receive unnecessary
services; and there was no fraudulent billing. RFH at 2-3; P. Br. at 2-3.

Petitioner’s arguments are without merit. As discussed below, I conclude that an obvious
nexus exists between Petitioner’s conviction and the delivery of an item or service under
Medicare. Petitioner was convicted of conspiring to offer and pay kickbacks, in violation
of 18 U.S.C. § 371. Petitioner and others engaged in a criminal conspiracy to induce the
referrals of Medicare beneficiaries to her home health care company, Goodwill, through
payment of illegal kickbacks, and then billed Medicare for services provided to those
Medicare beneficiaries. It is instructive to examine the specific provisions of the Anti-
Kickback Statute referred to in Count One to which Petitioner pled guilty to conspiring to
violate, which state:

Whoever knowingly and willfully solicits or receives any
remuneration (including any kickback, bribe, or rebate)
directly or indirectly, overtly or covertly, in cash or in kind—
in return for referring an individual to a person for the
furnishing or arranging for the furnishing of any item or
service for which payment may be made in whole or in part
under a Federal health care program . . . shall be guilty of a
felony....

Whoever knowingly and willfully offers or pays any
remuneration (including any kickback, bribe, or rebate)

directly or indirectly, overtly or covertly, in cash or in kind to
any person to induce such person—to refer an individual to a
person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole
or in part under a Federal health care program . . . shall be
guilty ofa felony....

42 U.S.C. §§ 1320a-7b(b)(1)(A) and 1320a-7b(b)(2)(A). Therefore, based on the
statutory language, it is clear that Petitioner’s participation in the criminal conspiracy has
a nexus to the delivery of an item or service under a federal health care program.
Moreover, Petitioner admitted the following factual basis in her plea agreement:

Beginning in or about September 24, 2008, and continuing
through in or about July 2010, at Lincolnwood, in the
Northern District of Illinois, Eastern Division, and elsewhere,
[Petitioner] conspired with co-defendants . . . and [other
individuals] to knowingly and willfully offer and pay
remuneration, and cause co-defendant Goodwill Home
Healthcare, Inc., to offer and pay kickbacks, directly and
indirectly, overtly and covertly, to outside marketers, to
induce such persons to refer patients to Goodwill for the
furnishing and arranging for the furnishing of services for
which payment may be made in whole and in part under
Medicare, in violation of [42 U.S.C. § 1320-7b(b)(2)(A)]; and
to knowingly and willfully solicit and receive kickbacks,
directly and indirectly, overtly and covertly, from Goodwill in
return for referring patients to Goodwill for the furnishing and
arranging for the furnishing of services for which payment
may be made in whole and in part under Medicare, in
violation of [42 U.S.C. § 1320-7b(b)(1)(A)].

As [Petitioner] knew, Medicare provided free and below-cost
health care benefits, including medically necessary in-home
health care services for persons who were deemed
homebound due to illness or injury that restricted their ability
to leave their place of residence. In addition, as [Petitioner]
knew, Goodwill . . . was a licensed provider of home health
care services that submitted reimbursement claims to
Medicare for services provided to its clients.

It was part of the conspiracy that, beginning on or about
September 24, 2008, and continuing through in or about July
2010, [Petitioner] agreed with [a co-defendant] and others to
make payments to outside marketers . . . in exchange for the
referral of patients to Goodwill for home health services for
which Goodwill sought reimbursement from Medicare,
knowing that it was illegal to make these payments.

In furtherance of the conspiracy, . . . [Petitioner] knowingly
and willfully offered and caused to be paid approximately
$2,000 to [a co-defendant], in exchange for [the co-
defendant’s] referral of four patients to Goodwill for home
health services for which Goodwill sought reimbursement
from Medicare.

IG Ex. 2 at 2-5.

Petitioner admitted further that “between approximately September 24, 2008 and July
2010, [Petitioner] along with [co-defendants] paid or caused to be paid a total of
$101,710 to [other individuals and an entity] in exchange for referral of patients to
Goodwill for home health services for which Goodwill sought reimbursement from
Medicare, knowing that it was illegal to make those payments.” Petitioner also admitted
that during the same time frame, she and other co-defendants “paid or caused to be paid a
total of $291,603 to other individuals that were based on patient starts of care or
recertifications of patients for which Goodwill sought reimbursement from Medicare.”
Petitioner admitted that “Goodwill billed Medicare for services provided to all of these
patients and that Medicare paid Goodwill approximately $2,243,213 for these services.”
IG Ex. 2 at 6-7.

The admissions Petitioner made as part of her plea agreement thus conclusively
demonstrate the required nexus between her criminal conduct and the delivery of items or
services under Medicare. I note, moreover, that decisions of the Departmental Appeals
Board have held that a conviction for violating the Anti-Kickback Statute is a program-
related conviction. Dinesh Patel, M.D., DAB No. 2551 at 6 (2013) (citing Boris
Lipovsky, M.D., DAB No. 1363 (1992) and Niranjana B. Parikh, M.D., DAB No. 1334
(1992)).

In her defense, Petitioner makes several arguments, with the primary argument being that
the IG has not properly applied the exclusion statute in this matter. In excluding
Petitioner, the IG proceeded under the mandatory exclusion authorities of 42 U.S.C.

§ 1320a-7(a)(1) based on Petitioner’s conviction; however, Petitioner asserts that her
criminal conduct falls instead under the permissive exclusion provision of 42 U.S.C.

§ 1320a-7(b)(7), which permits exclusion when the Secretary of Health and Human
Services determines that an individual violated 42 U.S.C. § 1320a-7b (the Anti-Kickback
Statute). RFH at 1-2; P. Br. at 5-6. Petitioner notes that under 42 U.S.C. § 1320a-
7(b)(7), the IG has the discretion not to impose any exclusion at all, and thus argues that
various “factors” show that no exclusion is warranted in her case. RFH at 1-2; P. Br. at
5-6.

Petitioner’s argument is fundamentally flawed because the IG’s exclusion under

42 U.S.C. § 1320a-7(a)(1) is derivative of Petitioner’s conviction, whereas a permissive
exclusion under 42 U.S.C. § 1320a-7(b)(7) is an original action in which the IG would
need to prove that Petitioner violated 42 U.S.C. § 1320a-7b by a preponderance of the
evidence. Because Petitioner was already convicted of conspiracy to defraud the United
States through payment of kickbacks for the referral of Medicare beneficiaries to
Goodwill, the IG no longer needed to prove such a violation in order to exclude
Petitioner.

A federal court addressed this issue in detail.

Plaintiff first contends the ALJ’s imposition of a period of
exclusion under the mandatory exclusion provision of
42 U.S.C. § 1320a—7(a)(1) was an erroneous application of
law, and the ALJ should have applied the permissive
exclusion provisions of 42 U.S.C. § 1320a—7(b)(7).

Plaintiff was convicted of conspiracy to commit kickback
violations, in violation of 18 U.S.C. § 371 and offering and
paying bribes in violation of 42 U.S.C. § 1320a—7b(b), one of
the statutes expressly referenced in the permissive exclusion
provision of 42 U.S.C. § 1320a—7(b)(7).

Pursuant to the plain language of 42 U.S.C. § 1320a-7(a)(1),
the mandatory exclusion provision applies to individuals
convicted of program-related crimes, that is crimes related to
the delivery of an item or service. On the other hand,
42 U.S.C. § 1320a-7(b)(7) provides that the permissive
exclusion provision Plaintiff references applies to individuals
that the Secretary determines has committed an act described
in certain statutes, including the Anti—Kickback Statute.
Obviously, if a jury has convicted an individual of
committing a program-related crime, the Secretary need not
make a determination that the individual has engaged in the
underlying conduct; a jury has found beyond a reasonable
doubt that the person has committed the conduct. Mandatory
exclusion thus applies to those convicted of program-related
crimes, while permissive exclusion applies to those the
Secretary has determined (in an administrative proceeding)
ave committed certain acts described in specific statutes.

If legislative intent was not apparent from the plain language
of the statute, the ALJ could have resorted to legislative
istory. But the legislative history does not support the
interpretation urged by Plaintiff. The legislative history
explains that § 1320a—7(b)(7) is a very different exclusion
authority than the exclusion authority of § 1320a—7(a)(1) for
program-related convictions. Exclusion authority under
§ 1320a—7(b)(7) rests on a determination by the Secretary that
the individual has committed an act described in §§ 1320a—
7a, 1320a-7b, or 1320a-8. A permissive exclusion
proceeding under § 1320a—7(b)(7) is initiated by Defendant’s
Office of Inspector General, and the respondent has the right
to a pre-exclusion hearing in which the Office of Inspector
General must introduce evidence to establish, by a
preponderance of the evidence, that a violation of any of the
enumerated sections has occurred. The legislative history of
section 1320a—7(b)(7) indicates it was enacted as an
alternative to criminal prosecution or where a program-related
conviction does not exist.

Anderson v. Thompson, 311 F. Supp. 2d 1121, 1124-1127 (D. Kan. 2004) (emphases in
original). Based on this analysis, I reject Petitioner’s argument.

Although Petitioner does not dispute that she was convicted of conspiring to defraud the
United States through the payment of illegal kickbacks in exchange for referrals to
Goodwill, she nevertheless stresses that her actions did not harm any patients or
negatively impact the Medicare or Medicaid programs. Moreover, Petitioner asserts that
no fraud was involved. RFH at 2; P. Br. at 2-4. In her affidavit, Petitioner asserts that the
District Court judge who sentenced her in the criminal case “concluded that none of [her]
conduct was fraudulent, that there was no loss to Medicare or Medicaid, with any
referrals for home health services being based on sound medical judgment, and that there
was no harm to patients.” Pet. Aff. § 27.
10

Petitioner’s statements appear to be more an attempt to explain her criminal conduct
rather than an attack on her conviction. However, even if Petitioner was suggesting that
the illegality of her actions should be minimized, I would consider such an argument to
constitute an impermissible collateral attack on her conviction. Under the regulations,
Petitioner is explicitly prohibited from re-litigating her criminal offense before me.

42 C.F.R. § 1001.2007(d); see also Travers v. Shalala, 20 F.3d 993, 998 (9th Cir. 1994);
Anderson, 311 F. Supp. 2d at 1128.

Moreover, the fact that Petitioner did not commit any fraud through her kickback activity
is irrelevant to my analysis. There is nothing in the statutory language of 42 U.S.C.

§ 1320a-7(a)(1) that requires that an individual or entity be convicted of a criminal
offense involving fraud. All that is required for a criminal offense to be program-related
is that there is a nexus between the offense of which one is convicted and the delivery of
an item or service under Medicare or a state health care program. I have concluded that a
nexus exists in this case between Petitioner’s criminal conduct and the Medicare
program.

While the sentencing transcript reflects that the District Court judge did not consider
Petitioner’s crime to be of the most egregious character, the judge nevertheless
recognized that Petitioner’s criminal acts could potentially have had an adverse impact on
the healthcare system. The District Court judge stated: “The crimes that [Petitioner and
the other defendants] have pled guilty to in this case arise from a statute which is, in
essence, a prophylactic statute. Payment for referrals on a patient-by-patient basis creates
bad incentives and increases the risk of fraud.” IG Ex. 5 at 98. Although the judge
acknowledged that “[t]here are no fraudulent billings that are attributable to [Petitioner
and the other defendants]” (IG Ex. 5 at 98), he noted that “what makes this crime more
serious than a technical violation of the rules is the requirement of willfulness.

Petitioner and the other defendants] have admitted that they knew that at least some of
their conduct violated the Anti-Kickback law, but they did it anyway.” IG Ex. 5 at 101.
In assessing the defendants’ culpability, the District Court judge found that Petitioner was
“the most culpable defendant in [the] case” and expressed his opinion that Petitioner was
“the individual who [was] principally responsible for giving life to this scheme.” IG Ex.
5 at 106, 116. I note that, as part of her sentence, Petitioner was liable to the United
States for a substantial forfeiture judgment — $138,400.00 — related to the proceeds of her
illegal behavior. IG Ex. 6. Regardless of Petitioner’s attempt to re-characterize her
offense, her criminal acts shows that she is a highly untrustworthy individual who poses a
threat to federal health care programs.

11

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.
42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

Petitioner asks for leniency so that she may continue to work in the home care industry.
She states that an exclusion would cause a financial burden on her and her family and that
she has no training for employment outside of the health care field. Petitioner asserts that
it would be a disservice to her patients if they were forced to seek care elsewhere as a
result of her exclusion. P. Ex. C. Petitioner also submitted numerous letters from her
patients and their family members, attesting to her good character and her hard work as a
healthcare provider. P. Ex. D. Petitioner also submitted a Consent Order from the
Illinois Division of Professional Regulation in which Petitioner was only reprimanded for
criminal conduct. P. Ex. B.

The regulations do not allow me to consider the impact of the exclusion on Petitioner’s
personal circumstances. See 57 Fed. Reg. 3298, 3316 (Jan. 29, 1992) (“If it is determined
that someone should be excluded from the programs because continued participation puts
the program at risk, the fact that the exclusion may affect his or her financial condition is
not our concern; our concern is in protecting the programs.”). Moreover, the character
reference letters submitted are not relevant. As I previously discussed in relation to the
1G’s objection to the proffered witness testimony from Petitioner, evidence of good
character is not relevant in determining whether an individual is subject to a statutorily-
mandated exclusion. See Donna Rogers, DAB No. 2381, at 6 (2011). Ihave found there
is a basis for Petitioner’s exclusion pursuant to 42 U.S.C. § 1320a-7(a)(1). The five-year
period of exclusion is the minimum period authorized by Congress, and I have no
authority to reduce the period of exclusion.

VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for the
statutory five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

